Citation Nr: 0500241	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  04-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for internal 
derangement of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  Evidence received since the September 1995 rating 
decision is either duplicative or cumulative of previously 
considered evidence or it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has not been received, the claim 
for service connection for internal derangement of the right 
knee remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed August 2003 rating decision, and a May 
2004 statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to the claims 
on appeal.  Moreover, these documents essentially notified 
them of the evidence needed by the veteran to prevail on his 
claims.  

In addition, in a November 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what he could do to help with 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letter dated in November 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Laws/Regulations

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible"). 

Analysis

Review of the claims folder reveals that the RO denied the 
appellant's claim for service connection for right knee 
condition in a September 1995 rating decision.  In an October 
1997 decision on appeal, the Board confirmed the RO's 
decision.  Therefore, the Board's October 1997 decision, 
which subsumes the prior RO decision, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2004).

The veteran was denied service connection for a right knee 
condition in September 1995 because the evidence of record 
failed to show that the veteran's pre-existing condition was 
permanently worsened as a result of service.  This rating 
decision was appealed to and upheld by the Board in an 
October 1997 decision.  The evidence of record included the 
veteran's service medical records, February 1995 VA 
examinations; VA treatment records; a June 1997 Board 
hearing; and private medical records from Dr. S., the 
Regional Orthopedic Professional Association, and Cooper 
Hospital/University Medical Center.  

Thereafter, the veteran attempted to reopen her claim and in 
a rating decision dated in October 2001 the RO found no new 
and material evidence to reopen the claim for service 
connection for internal derangement of the right knee.  The 
evidence of record at the time of the October 2001 denial 
included a hospital report from September 24, 1973 to October 
1, 1973 from Washington Memorial Hospital.  The hospital 
report indicated that the veteran was hospitalized for a torn 
right medial meniscus.  The veteran related that he was in a 
motor vehicle accident in 1966 which required him to have 
surgery on his right knee and that he reinjured his right 
knee in September 1973 when he fell down some steps.  The 
veteran underwent an arthrotomy of the right knee, medial 
meniscectomy.  The RO held that new and material evidence had 
not been submitted to reopen the claim for service connection 
for an internal derangement of the right knee because the 
evidence showed that a right knee condition existed in 1973, 
four years after service, and there was no evidence 
supporting the veteran's contention that the right knee 
underwent an increased in severity during service.  Although 
the RO notified the appellant of the denial by letter sent to 
his address of record, the appellant failed to initiate an 
appeal of any of these decisions.  There is no indication 
that the letter was returned as undeliverable or otherwise 
not received by the appellant.  Therefore, this RO decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R.  §§ 3.160(d), 
20.200, 20.302, 20.1103.

The veteran submitted an application to reopen his claim in 
July 2002.  An August 2003 rating decision found that the 
appellant had not submitted any new information that had not 
already been considered.  The submitted evidence included lay 
statements from the veteran; a copy of a September 1970 
disqualification letter from the New Jersey State Police 
Surgeon; and copies of service medical records. All of these 
pieces of evidence had been considered in the prior rating 
actions.  

In addition to the aforementioned submitted evidence, the 
veteran also presented for a September 2004 Board hearing, 
wherein the veteran was granted a 60 day extension to obtain 
an additional medical opinion to show that he has evidence to 
reopen his claim.  Accordingly, the veteran submitted an 
October 2004 orthopedic note reiterating the veteran's 
history that he had undergone a surgical procedure to his 
right knee prior to service and that during service he 
experienced right anterior knee pain and was taken to the 
hospital and found to have pneumonia.  Post-service he was 
employed as construction worker, wherein he experienced a 
fall and broke his tibia.  The examiner asserted "patient 
has brought documentation and his hospital records-which 
shows in writing that he had a pre existing c/o locking and 
pain prior to state military injury."  The examiner's 
impression was that the veteran was suffering from right 
retropatellar pain syndrome.  With respect to the new medical 
evidence of record, the Board finds that it does not bear 
directly and substantially on the issue at hand, i.e., 
whether the veteran's right knee condition was aggravated 
during his period of active duty.  

Upon careful review of the record, the Board finds no new and 
material evidence to reopen any of the veteran's claim for 
service connection.  Accordingly, the Board finds that this 
evidence is cumulative of evidence previously of record.  
There is no new and material evidence within the meaning of 
VA regulation.  38 C.F.R.            § 3.156(a).  Therefore, 
the claim is not reopened. 38 U.S.C.A. § 5108.


ORDER

As no new and material evidence has been received, the claim 
for service connection for internal derangement of the right 
knee is not reopened.  The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


